DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filled on 9/11/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patents 4,680,104 and 3,962,069.  The claims have been amended to contain new issues. The new issue being the electrodes extend across the container at an incline or declined angle. The amendments overcome the current rejections but do not overcome the current art of record. Therefore new rejections follow necessitated by amendment. The claims also do not overcome the double patenting rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AI A/25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,315,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by the Inoue U.S. Patent 3,962,069.
With respect to claims 1, 4 and 5, the Inoue reference discloses in the figures, abstract, and columns 2-3, a sludge dewatering treatment device that has a top electrode (3, 3a) continuously moving and a bottom belt electrode 4.  The bottom electrode is capable of conveying the sludge through the treatment chamber 2. The chamber 2 is angled from left to right at an incline along with the belt electrode 4. The sludge enters at 1, and falls for belt 4.  The electrodes may be embedded in non-conductive material and cloth thereby making the belts around the electrodes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunkle US Patent 4,680,104 in view of Inoue U.S. Patent 3,962,069.
With respect to claims 1-3, 5, 14, and 17-20, the Kunkle reference discloses in the figures abstract and claims, lower electrode belt assembly 300 that includes a horizontally extending frame 305, which is supported by the machine frame structure 100, and has at opposite ends thereof a lower entrance roller 302 and the lower exit roller 307 to define the horizontal run of the lower electrode belt 301. The electrode belts are both angled at an incline or decline (Taper) across the chamber 100 (See figure 1). The lower surface of the upper run 303 of the lower electrode belt 301 is supported by a series 
As the clay paste (sludge) is fed onto the upper run 303 of the lower electrode belt 301, the clay materials advance through the apparatus and liquid is removed from the clay paste by electro kinetic forces established between the upper and lower electrode belts. As this liquid is removed from the clay materials, the clay paste that is fed into the apparatus becomes a clay cake which emerges from the outlet after a portion of the liquid has been electro-osmotically removed from the clay materials. As previously disclosed, the lower electrode belt 301 is formed with openings or apertures306 through which the liquid, driven from the clay material by the electro kinetic action, will pass. A clay cake having at least approximately 70% solids material is formed.
The Examiner notes that there is no positive claimed recitation of the sludge. Therefore the forming of sludge is an intended use. The wording “configured to supply” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The reference differs in that it does not disclose that the belt is around the electrodes.  
However the Inoue reference discloses in the figures, abstract, and columns 2-3, a sludge dewatering treatment device that has a top electrode (3, 3a) continuously moving and a bottom belt electrode 4.  The bottom electrode is capable of conveying the sludge through the treatment chamber 2. The chamber 2 is angled from left to right at an incline along with the belt electrode 4. The sludge enters 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kunkle reference and wrap the belt around the electrode, since the Inoue reference discloses it would yield the expected result of providing the desired electroosmotic configuration.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue or Kunkle in view of Inoue references as applied above.
With respect to claim 6, the Kunkle or Inoue references do not disclose the upper conveying belt extends beyond an end of the dewatering chamber. 
However one of ordinary skill in the art would recognize that increasing the length would increase the length of the contact zone and increasing the amount of exposure. Decreasing the length would have the opposite effect. Therefore it is a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Kunkle/Inoue references and have the upper belt extend past the end, since it would yield the added benefit of increased treatment. 

Allowable Subject Matter
Claims 7-13 and 15-16 are rejected for double patenting above, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the claims are amended to overcome the nonstatutory double patenting rejection or terminal disclaimer is filed.
The prior art does not disclose not fairly suggest a retaining dam extending to at least a height of the upper conveying belt over the lower conveying belt, wherein the sludge suspension is provided by the sludge inlet between the retaining dam and the upper conveying belt.
The prior art also does not suggest nor fairly disclose a solids conveying belt extending horizontally from an inlet side of the 3Serial No.: 16/173,184 Docket No.: T17049US002 (222110-1850) thickening chamber to an outlet side of the thickening chamber and around the lower anode, where the electric field between the upper cathode and the lower anode consolidates the solids away from the upper cathode and onto the solids conveying belt; a first discharge at the inlet side of the thickening chamber, the first discharge configured to remove supernatant liquid that collects over the upper cathode after separation from the dilute feed suspension in the electric field; and a second discharge at the outlet side of the thickening chamber, the second discharge configured to remove the sludge suspension from the thickening chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774